Exhibit 23.2 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the Registration Statement (Form S-8) pertaining to the Papa John’s International, Inc. 2011 Omnibus Incentive Plan, of our reports dated February 22, 2011, with respect to the consolidated financial statements and schedule of Papa John’s International, Inc. and the effectiveness of internal control over financial reporting of Papa John’s International, Inc. included in its Annual Report (Form 10-K) for the year ended December 26, 2010, filed with Securities and Exchange Commission. /s/ Ernst & Young LLP Louisville, Kentucky May 3, 2011
